EliteDesigns® Variable Annuity Issued by: First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Ave., Suite 641 N Rye Brook, New York 10573 Supplement Dated December 28, 2012, To the Prospectus Dated December 28, 2012 This Supplement amends certain information contained in your variable annuity contract prospectus. Please read this Supplement carefully and keep it with your prospectus for future reference. Increase in Return of Premium Death Benefit Rider Charge. The prospectus dated December28, 2012 describes an increase in the charge for the Return of Premium Death Benefit rider from 0.10% to 0.35% for Contracts issued on or after December28, 2012. This change is subject to state approval, however, and will not take effect on December28, 2012. Accordingly, the charge for the Return of Premium Death Benefit rider for all Contracts is 0.10% until we receive state approval. We will only increase the charge for Contracts issued on or after the date of approval. Subaccount Availability. The following Subaccounts are not available under the Contract until we receive state approval. We will notify you when we receive such approval: Adaptive Allocation Portfolio AllianceBernstein VPS Global Thematic Growth AllianceBernstein VPS Growth and Income AllianceBernstein VPS Small/Mid Cap Value American Century VP Inflation Protection BlackRock High Yield V.I. Dimensional VA Global Bond Portfolio Dimensional VA International Small Portfolio Dimensional VA International Value Portfolio Dimensional VA Short-Term Fixed Portfolio Dimensional VA U.S. Large Value Portfolio Dimensional VA U.S. Targeted Value Portfolio Direxion Dynamic VP HY Bond Dreyfus IP Small Cap Stock Index Dreyfus IP Technology Growth Dreyfus Stock Index Dreyfus VIF Appreciation Dreyfus VIF International Value DWS High Income VIP Federated Fund for U.S. Government SecuritiesII Federated High Income Bond II Fidelity® VIP Emerging Markets Fidelity® VIP Growth Opportunities Fidelity® VIP High Income Guggenheim VT DWA Flexible Allocation Guggenheim VT DWA Sector Rotation Guggenheim VT Large Cap Core Guggenheim VT Mid Cap Growth Guggenheim VT Small Cap Growth Guggenheim VT U.S. Intermediate Bond Ibbotson Aggressive Growth ETF Asset Allocation Ibbotson Balanced ETF Asset Allocation Ibbotson Conservative ETF Asset Allocation Ibbotson Growth ETF Asset Allocation Ibbotson Income and Growth ETF AssetAllocation ING Clarion Global Real Estate ING Clarion Real Estate ING MidCap Opportunities Innealta Capital Country Rotation Innealta Capital Sector Rotation Invesco V.I. S&P 500 Index JPMorgan Insurance Trust Core Bond Portfolio JPMorgan Insurance Trust International EquityPortfolio JPMorgan Insurance Trust Intrepid GrowthPortfolio JPMorgan Insurance Trust Intrepid MidCapPortfolio JPMorgan Insurance Trust MidCap GrowthPortfolio JPMorgan Insurance Trust Small Cap CorePortfolio JPMorgan Insurance Trust US Equity Portfolio MFS® VIT Emerging Markets Equity MFS® VIT High Yield Morgan Stanley UIF Emerging Markets Debt Morgan Stanley UIF Emerging Markets Equity PIMCO VIT Short-Term Pioneer Bond VCT Pioneer Emerging Markets VCT Pioneer Equity Income VCT Pioneer High Yield VCT Pioneer Real Estate Shares VCT Pioneer Strategic Income VCT Power Income VIT Putnam VT Absolute Return 500 Putnam VT Capital Opportunities Putnam VT Diversified Income Putnam VT Equity Income Putnam VT Global Asset Allocation Putnam VT Growth Opportunities Putnam VT High Yield Putnam VT Income Putnam VT Investors Putnam VT Voyager Western Asset Variable Global High Yield Bond Please Retain This Supplement For Future Reference
